COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00186-CR


Asael Furquim Dearruda, Jr. a/k/a         §   From the 355th District Court
Asael F. Dearruda a/k/a Asael
Arruda                                    §   of Hood County (CR12024)

                                          §   April 11, 2013
v.
                                          §   Opinion by Justice Gabriel

The State of Texas                        §   (nfp)


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By_________________________________
                                         Justice Lee Gabriel